

113 S1874 IS: Partnerships for Affordability and Student Success Act
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1874IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to strengthen Federal-State partnerships in postsecondary education.1.Short titleThis Act may be cited as the
			 Partnerships for Affordability and
			 Student Success Act.2.State commitment
			 to affordable college educationSection 137 of the Higher Education Act of
			 1965 (20 U.S.C. 1015f) is amended—(1)by striking
			 subsection (a) and inserting the following:(a)Maintenance of
				effort requiredFor the academic year beginning on July 1, 2013,
				and for each of the 4 succeeding academic years, a State shall—(1)maintain State
				support for  institutions of higher education (not including support for
				capital projects or research and development, or tuition and fees paid by
				students) at least at the level of such support for the academic year beginning
				on July 1, 2012; and(2)maintain State
				support for student financial aid for paying costs associated with
				postsecondary education at least at the level of such support for the academic
				year beginning on July 1,
				2012.;(2)by striking subsection (c) and inserting
			 the following:(c)Waiver(1)In
				generalThe Secretary shall waive the requirements of subsection
				(a) if the Secretary determines that such a waiver would be appropriate due to
				exceptional or uncontrollable circumstances, such as a natural disaster or a
				precipitous decline in the financial resources of a State or State educational
				agency, as appropriate.(2)No requirement
				to amend budgetThe Secretary shall not require a State to make
				changes to an enacted budget as a condition of receiving a waiver under
				paragraph (1).(3)ConsultationThe
				Secretary shall consult with the States in developing the criteria and
				procedures for reviewing waiver
				requests.;
				and(3)by striking
			 subsection (d).3.Federal and
			 State partnerships for college access, affordability, and
			 completionSubpart 4 of part A
			 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070c et seq.) is
			 amended to read as follows:4Federal and State
				partnerships for college access, affordability, and completion415A.PurposeIt is the purpose of this subpart for the
				Secretary to make incentive grants to States to assist States in—(1)providing grants
				to eligible students attending institutions of higher education or
				participating in programs of study abroad that are approved for credit by
				institutions of higher education at which such students are enrolled;(2)providing
				subgrants to eligible institutions or consortia of eligible
				institutions—(A)to improve
				student outcomes, such as completion and transfer rates and workforce outcomes
				for graduates; and(B)to develop and
				implement practices that result in reduced costs for students; and(3)providing public
				accountability and consumer information on the performance of institutions of
				higher education operating within the State.415B.State
				eligibility; eligible institutions(a)Incentive
				grantsThe Secretary shall award incentive grants, in accordance
				with the provisions of this subpart, to States to pay the Federal share of the
				cost of carrying out the activities described in paragraphs (1) through (3) of
				section 415A. The incentive grant shall consist of the allotment determined for
				the State under section 415C.(b)State
				eligibilityIn order to be eligible to receive an incentive grant
				under this subpart, a State shall enter into an agreement with the Secretary.
				The agreement shall contain the following assurances:(1)Federal funds
				received by the State under this subpart will supplement and not supplant other
				Federal and State funds otherwise available to carry out activities described
				in this subpart.(2)The State will
				maintain its commitment to affordable higher education as described in section
				137.(3)The State will
				fulfill its role in program integrity under section 495.(4)The State has a
				comprehensive plan for public postsecondary education that addresses the
				following:(A)Measurable goals
				for student outcomes, including enrollment and completion.(B)Measurable goals
				for college affordability in the State.(C)Alignment of such
				plan with the workforce and economic development plans of the State.(D)Alignment of such
				plan with the elementary and secondary education plan for the State.(E)The postsecondary
				educational needs of unserved and underserved individuals within the State,
				including individuals beyond traditional college age.(5)The State
				provides for direct, equitable, and active participation by representatives of
				institutions of higher education, including the voluntary participation of
				private, nonprofit institutions of higher education, and other stakeholders in
				the comprehensive planning process.(c)Eligible
				institutionsIn this subpart,
				the term eligible institution means—(1)an institution of
				higher education, as defined in section 101(a);(2)an institution of
				higher education, as defined in section 101(a), in partnership with—(A)a nonprofit or
				community-based organization that has demonstrated success in improving student
				outcomes in postsecondary education; or(B)a local workforce
				investment board; or(3)a consortium of
				institutions of higher education, as defined in section 101(a).415C.Allotment
				among states(a)Allotment based
				on number of eligible students in attendanceExcept as provided
				in subsection (b), from the sums appropriated under section 415H for a fiscal
				year, the Secretary shall allot to each eligible State for such fiscal year an
				amount that bears the same ratio to such sums as the number of students
				residing in such State who are eligible for a Federal Pell Grant bears to the
				total number of such students in all the eligible States. The Secretary shall
				calculate such ratio based on data for the most recent year for which
				satisfactory data are available.(b)Minimum
				allotmentThe amount of any eligible State's allotment under
				subsection (a) for any fiscal year may not be less than 1 percent of the sums
				appropriated under section 415H for such year.(c)ReallotmentThe amount of any State’s allotment under
				subsection (a) for any fiscal year which the Secretary determines will not be
				required for such fiscal year for the Federal-State partnership program of that
				State shall be available for reallotment from time to time, on such dates
				during such year as the Secretary may fix, to other States in proportion to the
				original allotments to such States under such subsection for such year, but
				with such proportionate amount for any of such States being reduced to the
				extent it exceeds the sum the Secretary estimates such State needs and will be
				able to use for such year for carrying out the State plan. The total of such
				reductions shall be similarly reallotted among the States whose proportionate
				amounts were not so reduced.(d)Allotments
				subject to complianceThe
				Secretary shall make payments for incentive grants under this subpart only to
				States that continue to meet the requirements of this subpart.415D.Applications(a)In
				generalIn order to receive an incentive grant under this
				subpart, the State agency with jurisdiction over higher education, or another
				agency or entity  designated by the Governor or chief executive of the State to administer
				the program under this subpart, shall submit an application to the Secretary at
				such time, in such manner, and accompanied by such information as the Secretary
				may require.(b)Content of
				applicationAn application submitted under subsection (a) shall
				contain—(1)a description of
				how grant funds will assist the State in meeting its goals for student
				outcomes, including enrollment and completion;(2)a description of
				how the grant funds will assist the State in meeting its goals for college
				affordability, including measures to minimize tuition increases and measures to
				increase the availability of need-based student aid;(3)a description of
				how grant funds will assist the State in meeting the postsecondary needs of
				underrepresented or underserved populations in the State;(4)a description of
				how the State’s comprehensive plan for public higher education is aligned with
				the workforce and economic development plans of the State;(5)a description of
				the process the State will use to make subgrants to eligible institutions or
				consortia of eligible institutions;(6)a description of
				how the State will evaluate the effectiveness of such subgrants and how the
				State will disseminate information on promising practices developed as a result
				of such subgrants;(7)a description of
				how the State will make publicly available a report card on the progress in
				meeting State goals for public postsecondary education; and(8)a description of
				the stakeholder consultation, including efforts to engage the voluntary
				participation of private, nonprofit institutions, carried out in the
				development of the application.415E.Payment of
				Federal share of grants(a)In
				general(1)DistributionA
				State awarded an incentive grant under this subpart—(A)shall use grant
				funds to award student grants; and(B)may use grant
				funds to award subgrants to eligible institutions.(2)Grants to
				studentsA State awarded an incentive grant under this subpart
				shall establish a program to award grants to students that complies with the
				following:(A)The program is
				administered by a single State agency.(B)The program provides that an institution of higher education that had a student who received funds under this subpart at any time beginning on July 1, 2010, through the day before the date of enactment of the  Partnerships for Affordability and Student Success Act and that is eligible to participate in a program authorized under this title, shall be eligible to participate under this paragraph.(C)The program
				provides that such grants to students will be in amounts not to exceed the
				student’s cost of attendance per academic year for attendance at an institution of higher education. Such grants, in combination with
				other State or Federal student assistance, shall not exceed the student’s cost
				of attendance in any given academic year.(D)The program
				provides for the selection of grant recipients on the basis of substantial
				financial need determined under part F and by the State.(E)The program
				provides for the payment of the non-Federal share of such grants from funds
				supplied by such State which represent an additional expenditure for such year
				by such State for grants for students attending institutions of higher
				education over the amount expended by such State for such grants, if any,
				during the second fiscal year preceding the fiscal year in which such State
				initially received funds under this subpart.(F)The program
				provides that if the State’s allotment under this subpart is based, in part, on
				the financial need demonstrated by students who are independent students or
				attending the institution less than full time, a reasonable proportion of the
				State’s allotment shall be made available to such students.(G)The program will
				notify students receiving grants under this subpart that such grants are
				Federal-State partnership grants and are funded by the Federal Government and
				the State.(3)Subgrants to
				eligible institutionsA State awarded an incentive grant under
				this subpart may establish a program to award subgrants to eligible
				institutions that complies with the following:(A)The program is
				administered by a single State agency.(B)The program
				provides for the selection of subgrant recipients based on criteria set by the
				State agency.(C)The program
				provides for subgrants that support activities that will assist the State in
				achieving—(i)the State’s
				measurable goals for student outcomes, including enrollment and
				completion;(ii)the State’s
				measurable goals for college affordability, including innovative methods for
				reducing costs; and(iii)improved
				workforce outcomes for graduates.(D)The program
				provides for the dissemination of promising practices developed through
				subgrant activities.(4)Fiscal control;
				reportsA State awarded an incentive grant under this subpart
				shall provide—(A)for such fiscal
				control and fund accounting procedures as may be necessary to assure proper
				disbursement of and accounting for Federal funds paid under this subpart;
				and(B)for the making of
				such reports, in such form and containing such information, as may be
				reasonably necessary to enable the Secretary to perform the Secretary's
				functions under this subpart.(b)Reservation and
				disbursement of allotments and reallotments(1)In
				generalUpon approval of an application for an incentive grant
				under this subpart, the Secretary shall reserve from the applicable allotment
				(including any applicable reallotment) available, the amount of such payment,
				which (subject to the limits of such allotment or reallotment) shall be equal
				to the Federal share of the cost of the grants to students or subgrants to
				eligible institutions or consortia of such institutions covered by such
				application.(2)PaymentThe
				Secretary shall pay such reserved amount, in advance or by way of
				reimbursement, and in such installments as the Secretary may determine.(3)AmendmentThe
				Secretary may amend the reservation of any amount under this subsection, either
				upon approval of an amendment of the application or upon revision of the
				estimated cost of the grants to students or subgrants to eligible institutions
				with respect to which such reservation was made. If the Secretary approves an
				upward revision of such estimated cost, the Secretary may reserve the Federal
				share of the added cost only from the applicable allotment (or reallotment)
				available at the time of such approval.(c)Federal
				shareThe Federal share of the cost of carrying out the
				activities described in paragraphs (1) through (3) of section 415A is equal to
				66.66 percent.(d)Certain
				activities for which non-Federal share may be provided in cash or in
				kindFor activities described in section 415A(2), the non-Federal
				share may be provided in cash or in kind, fairly evaluated.(e)ReportingA
				State that desires to receive payments for continuing incentive grants under
				this subpart shall report the following information to the Secretary on an
				annual basis:(1)The State's
				progress in meeting its goals for college affordability, including measures to
				minimize tuition increases at public institutions and measures to increase the availability of
				need-based student aid.(2)The State’s
				progress in meeting the postsecondary needs of underrepresented or underserved
				populations in the State.(3)A list of any
				subgrants made to eligible institutions.(4)The State’s
				report card described in section 415F.415F.State report
				cardsEach State that receives
				an allotment under this subpart shall report annually to the public on its
				progress in meeting its public postsecondary education goals and comprehensive
				plan for public higher education. Such report shall include—(1)information, as determined by the State in consultation with stakeholders, on
				student outcomes, including enrollment and completion rates, disaggregated by
				race, ethnicity, disability status, and socio-economic status;(2)information, as determined by the State in consultation with stakeholders, on
				workforce outcomes for graduates;(3)information on
				college costs, including tuition increases, student indebtedness, and the
				availability of need-based aid; and(4)information on
				the consumer complaints related to the performance of institutions of higher
				education reported to the State in the prior year.415G.Participation
				of private, nonprofit institutions of higher education(a)Voluntary
				participationA private, nonprofit institution of higher
				education may voluntarily elect to participate in a State's efforts under the
				plan described in section 415B(b)(6). A State—(1)shall not require
				any private, nonprofit institution to participate in such efforts; and(2)may require such
				an institution that voluntarily elects to participate in such efforts to
				provide appropriate information to allow the State to assess the institution's
				progress towards the goals and activities described in subparagraphs (A)
				through (E) of section 415B(b)(6).(b)Rule of
				constructionNothing in this subpart, including voluntary
				participation described in subsection (a), shall be construed to—(1)authorize the
				Secretary, a State, or an officer or employee of the Department or of a State
				to exercise any direction, supervision, or control over a private, nonprofit
				institution of higher education, including control over curriculum, program of
				instruction, administration, governance, personnel, articulation, the awarding
				of credit, graduation or degree requirements, or admissions;(2)authorize the
				Secretary, a State, or an officer or employee of the Department or of a State
				to require a private, nonprofit institution of higher education to participate
				in a longitudinal data system; or(3)limit the
				application of the General Education Provisions Act.(c)EnforcementIf
				any State fails or refuses to comply with any provision of this section, the
				State shall no longer be eligible for assistance under this subpart.415H.Authorization
				of appropriations; reservations(a)In
				generalThere are authorized to be appropriated to carry out this
				subpart $1,000,000,000 for fiscal year 2014 and such sums as may be necessary
				for each of the 4 succeeding fiscal years.(b)ReservationNot
				less than 70 percent of funds allocated to a State shall be reserved for
				providing grants to eligible students.(c)Reservation for
				consumer information and administrative expensesNot more than 8
				percent of the funds allocated to a State may be used to provide public
				accountability and consumer information on the performance of institutions of
				higher education and for administering the
				grant..